Case 2:20-bk-21022-BR      Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28     Desc
                            Main Document     Page 1 of 9




 1 Peter J. Mastan (State Bar No. 190250)
   peter.mastan@dinsmore.com
 2 DINSMORE & SHOHL LLP
   550 S. Hope Street, Suite 1765
 3 Los Angeles, CA 90071
   Tel: 213-335-7737
 4

 5 Attorneys for Erika Girardi

 6

 7                           UNITED STATES BANKRUPTCY COURT

 8                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 9

10 In re                                    ))   Case No. 2:20-bk-21022-BR
                                            ))
11                                          ))   Chapter 7
     GIRARDI KEESE,                         ))
12                                          ))   NOTICE OF VOLUNTARY
                                            ))   DISMISSAL/WITHDRAWAL OF MOTION
13                       Debtor.            ))   OF DINSMORE & SHOHL LLP TO
                                            ))   WITHDRAW AS COUNSEL FOR ERIKA
14                                          ))   GIRARDI
                                            ))
15                                          ))   [Relates to ECF No. 399]
                                            ))
16                                          ))
                                            ))
17                                          ))   Date: [No Hearing Required]
                                            ))   Time: [Not Applicable]
18                                          ))   Ctrm: 1668
                                            ))          255 E. Temple St.
19                                          ))          Los Angeles, CA 90012
                                            ))   Judge: Hon. Barry Russell
20

21

22

23

24

25

26

27

28

     22157172.1
Case 2:20-bk-21022-BR        Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28           Desc
                              Main Document     Page 2 of 9



 1           PLEASE TAKE NOTICE that on June 15, 2021 Dinsmore & Shohl LLP (“Dinsmore” or

 2   the “Firm”) filed its Notice of Motion and Motion Of Dinsmore & Shohl LLP To Withdraw As

 3   Counsel For Erika Girardi (ECF No. 399, the “Motion”) and hereby voluntarily dismisses and

 4   withdraws the Motion.

 5

 6   Dated: June 17, 2021                                Respectfully submitted,

 7                                                       DINSMORE & SHOHL LLP

 8

 9                                                       By:   /s/ Peter J. Mastan
                                                                  Peter J. Mastan
10                                                       Counsel for Erika Girardi

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
      22157172.1
Case 2:20-bk-21022-BR            Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28                       Desc
                                  Main Document     Page 3 of 9



                                 PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
 2   is:

 3                                            550 S. Hope Street, Suite 1765
                                              Los Angeles, California 90071
 4
     A true and correct copy of the foregoing document entitled (specify): NoticeOf Voluntary
 5   Dismissal/Withdrawal of Motion Of Dinsmore & Shohl LLP To Withdraw As Counsel For Erika
     Girardi will be served or was served (a) on the judge in chambers in the form and manner required by LBR
 6   5005-2(d); and (b) in the manner stated below:

 7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
     General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
 8   document. On June 16, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
     and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
 9   the email addresses stated below:

10
                                                                   Service information continued on attached page
11
     2. SERVED BY UNITED STATES MAIL:
     On June 16, 2021 I served the following persons and/or entities at the last known addresses in this bankruptcy
12
     case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
     States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
13   declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
14
                                                                   Service information continued on attached page
15
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
16   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
     June 16, 2021, I served the following persons and/or entities by personal delivery, overnight mail service, or
17   (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
     Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
18   completed no later than 24 hours after the document is filed.

19
                                                                   Service information continued on attached page
20
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
21
         6/16/21                  Katrice Ortiz              / /s/ Katrice Ortiz
22       Date                      Printed Name                   Signature

23

24

25

26

27

28

                                                              3
       22157172.1
Case 2:20-bk-21022-BR           Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28       Desc
                                 Main Document     Page 4 of 9


                                           In re GIRARDI KEESE
 1                                        Case No. 2:20-bk-21022-BR
                                      U.S.B.C. Central District of California
 2                                           Los Angeles Division

 3
     1.          SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):
 4
                 Kyra E Andrassy on behalf of Plaintiff Elissa Miller
 5               kandrassy@swelawfirm.com,
                 lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 6
                 Rafey Balabanian on behalf of Creditor Edelson PC
 7               rbalabanian@edelson.com, docket@edelson.com

 8               Michelle Balady on behalf of Creditor Bedford Law Group, APC
                 mb@bedfordlg.com, leo@bedfordlg.com
 9
                 William C Beall on behalf of Interested Party Mullen & Henzell, LLP
10               will@beallandburkhardt.com, carissa@beallandburkhardt.com

11               William C Beall on behalf of Interested Party Shane Horton
                 will@beallandburkhardt.com, carissa@beallandburkhardt.com
12
                 Ori S Blumenfeld on behalf of Creditor Jaime Ruigomez
13               Ori@MarguliesFaithLaw.com,
                 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
14               Law.com

15               Ori S Blumenfeld on behalf of Creditor Joseph Ruigomez
                 Ori@MarguliesFaithLaw.com,
16               Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
                 Law.com
17
                 Ori S Blumenfeld on behalf of Creditor Kathleen Ruigomez
18               Ori@MarguliesFaithLaw.com,
                 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
19               Law.com

20               Ori S Blumenfeld on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a
                 California limited liability partnership
21               Ori@MarguliesFaithLaw.com,
                 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
22               Law.com

23               Ori S Blumenfeld on behalf of Defendant Boris Treyzon Esq
                 Ori@MarguliesFaithLaw.com,
24               Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
                 Law.com
25
                 Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
26               Ori@MarguliesFaithLaw.com,
                 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
27               Law.com

28

                                                        4
          22157172.1
Case 2:20-bk-21022-BR      Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28               Desc
                            Main Document     Page 5 of 9



 1          Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
            richard.buckley@arentfox.com
 2
            Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
 3          mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
            4166@ecf.pacerpro.com
 4
            Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
 5          jcrastz@hrhlaw.com

 6          Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services,
            LLC
 7          jcrastz@hrhlaw.com

 8          Ashleigh A Danker on behalf of Interested Party Courtesy NEF
            Ashleigh.danker@dinsmore.com,
 9          SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

10          Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
            csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
11
            Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
12          lekvall@swelawfirm.com,
            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
13
            Lei Lei Wang Ekvall on behalf of Plaintiff Elissa Miller
14          lekvall@swelawfirm.com,
            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
15
            Lei Lei Wang Ekvall on behalf of Trustee Elissa Miller (TR)
16          lekvall@swelawfirm.com,
            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
17
            Richard W Esterkin on behalf of Creditor Southern California Gas Company
18          richard.esterkin@morganlewis.com

19          Richard W Esterkin on behalf of Interested Party Courtesy NEF
            richard.esterkin@morganlewis.com
20
            Timothy W Evanston on behalf of Interested Party Courtesy NEF
21          tevanston@swelawfirm.com,
            gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
22
            Timothy W Evanston on behalf of Plaintiff Elissa Miller
23          tevanston@swelawfirm.com,
            gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
24
            Timothy W Evanston on behalf of Trustee Elissa Miller (TR)
25          tevanston@swelawfirm.com,
            gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
26
            Jeremy Faith on behalf of Interested Party Courtesy NEF
27          Jeremy@MarguliesFaithlaw.com,
            Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithla
28          w.com

                                                    5
     22157172.1
Case 2:20-bk-21022-BR      Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28               Desc
                            Main Document     Page 6 of 9



 1          James J Finsten on behalf of Interested Party Courtesy NEF
            , jimfinsten@hotmail.com
 2
            Alan W Forsley on behalf of Interested Party Courtesy NEF
 3          alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com

 4          Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
            eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
 5

 6          Andrew Goodman on behalf of Attorney William F Savino
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 7
            Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
 8          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 9          Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
10
            Andrew Goodman on behalf of Petitioning Creditor John Abassian
11          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

12          Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
13
            Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
14          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

15          Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
16
            Suzanne C Grandt on behalf of Interested Party Courtesy NEF
17          suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov

18          Steven T Gubner on behalf of Interested Party Courtesy NEF
            sgubner@bg.law, ecf@bg.law
19
            Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
20          mhogan@swlaw.com, knestuk@swlaw.com

21          Sheryl K Ith on behalf of Creditor Daimler Trust
            sith@cookseylaw.com, sith@ecf.courtdrive.com
22
            Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
23          razmigizakelian@quinnemanuel.com

24          Lewis R Landau on behalf of Creditor Virage SPV 1, LLC
            Lew@Landaunet.com
25
            Lewis R Landau on behalf of Interested Party Courtesy NEF
26          Lew@Landaunet.com

27          Daniel A Lev on behalf of Interested Party Courtesy NEF
            dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
28

                                                    6
     22157172.1
Case 2:20-bk-21022-BR      Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28          Desc
                            Main Document     Page 7 of 9


            Elizabeth A Lombard on behalf of Creditor American Express National Bank c/o Zwicker &
 1          Associates, P.C.
            elombard@zwickerpc.com, bknotices@zwickerpc.com
 2
            Craig G Margulies on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a
 3          California limited liability partnership
            Craig@MarguliesFaithlaw.com,
 4          Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
            w.com
 5
            Craig G Margulies on behalf of Defendant Boris Treyzon Esq
 6          Craig@MarguliesFaithlaw.com,
            Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
 7          w.com

 8          Craig G Margulies on behalf of Interested Party Courtesy NEF
            Craig@MarguliesFaithlaw.com,
 9          Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
            w.com
10
            Peter J Mastan on behalf of Interested Party Courtesy NEF
11          peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

12          Peter J Mastan on behalf of Interested Party Erika Girardi
            peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
13
            Edith R. Matthai on behalf of Defendant David Lira
14          ematthai@romalaw.com, lrobie@romalaw.com

15          Edith R. Matthai on behalf of Interested Party Courtesy NEF
            ematthai@romalaw.com, lrobie@romalaw.com
16
            Kenneth Miller on behalf of Interested Party Courtesy NEF
17          kmiller@pmcos.com, efilings@pmcos.com

18          Elissa Miller (TR)
            CA71@ecfcbis.com,
19          MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

20          Eric A Mitnick on behalf of Interested Party Courtesy NEF
            MitnickLaw@aol.com, mitnicklaw@gmail.com
21
            Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
22          solson@vedderprice.com, scott-olson-
            2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
23
            Carmela Pagay on behalf of Interested Party Courtesy NEF
24          ctp@lnbyb.com

25          Leonard Pena on behalf of Interested Party Robert Girardi
            lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
26
            Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
27          mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
            2870@ecf.pacerpro.com
28

                                                    7
     22157172.1
Case 2:20-bk-21022-BR      Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28               Desc
                            Main Document     Page 8 of 9


            David M Reeder on behalf of Interested Party Courtesy NEF
 1          david@reederlaw.com, secretary@reederlaw.com

 2          Ronald N Richards on behalf of Creditor Law Offices of Phili Sheldon APC
            ron@ronaldrichards.com, morani@ronaldrichards.com
 3
            Ronald N Richards on behalf of Trustee Elissa Miller (TR)
 4          ron@ronaldrichards.com, morani@ronaldrichards.com

 5          Ronald N Richards on behalf of Plaintiff Robert P Finn
            ron@ronaldrichards.com, morani@ronaldrichards.com
 6

 7          Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
            Kevin@portilloronk.com, Attorneys@portilloronk.com
 8
            William F Savino on behalf of Creditor California Attorney Lending II, Inc.
 9          wsavino@woodsoviatt.com, lherald@woodsoviatt.com

10          Kenneth John Shaffer on behalf of Creditor Frantz Law Group, APLC
            johnshaffer@quinnemanuel.com
11
            Richard M Steingard on behalf of Other Professional Christopher Kamon
12          , awong@steingardlaw.com

13          Philip E Strok on behalf of Interested Party Courtesy NEF
            pstrok@swelawfirm.com,
14          gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

15          Philip E Strok on behalf of Trustee Elissa Miller (TR)
            pstrok@swelawfirm.com,
16          gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

17          Boris Treyzon on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California
            limited liability partnership
18          jfinnerty@actslaw.com, sgonzales@actslaw.com

19          United States Trustee (LA)
            ustpregion16.la.ecf@usdoj.gov
20
            Eric D Winston on behalf of Creditor Frantz Law Group, APLC
21          ericwinston@quinnemanuel.com

22          Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
            christopher.wong@arentfox.com, yvonne.li@arentfox.com
23
            Timothy J Yoo on behalf of Interested Party Courtesy NEF
24          tjy@lnbyb.com

25          Timothy J Yoo on behalf of Interested Party Jason M. Rund
            tjy@lnbyb.com
26

27

28

                                                    8
     22157172.1
Case 2:20-bk-21022-BR           Doc 408 Filed 06/17/21 Entered 06/17/21 16:43:28   Desc
                                 Main Document     Page 9 of 9


     2.          SERVED BY UNITED STATES MAIL:
 1
                 Debtor:
 2               Girardi Keese
                 1126 Wilshire Blvd
 3               Los Angeles, CA 90017

 4
     3.          SERVED BY PERSONAL DELIVERY:
 5
                 U.S. Bankruptcy Court:
 6               U.S. Bankruptcy Court
                 Hon. Hon. Barry Russell
 7               255 E. Temple Street, Suite 1660
                 Los Angeles, CA 90012
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    9
          22157172.1
